DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is issued in response to application filed 5/2/2019.
	Claims 1-20 are pending/rejected.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claims 15, 19, and 20 limitations in this application that use the word “when executed” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ball et al. (Ball hereinafter) US Patent Application Publication No. 20170142044 filed Nov. 16, 2015 and published May 18, 2017.

Regarding Claims 1, 8, 15, Ball disclose a method, a device, comprising: one or more memories; and one or more processors, communicatively coupled to the one or more memories, and a non-transitory computer-readable medium storing instruction (Fig. 1, Para. 0039, Ball), comprising: 
receiving, by a device and from a user device, a request to identify one or more items that satisfy one or more parameters of the request (Fig. 3A, step 310, Para. 0074, Ball), wherein the user device is associated with a user, wherein the user is associated with a plurality of preferences (Para. 0039, wherein the user preference, interest corresponds to preferences, and Para. 0167, Fig. 13, step 1320, Ball), wherein a preference of the plurality of preferences relates to a characteristic of the one or more items (Para. 0085, Ball); 
identifying, by the device, a plurality of items that satisfy the one or more parameters (Fig. 3B, steps 330, 336, 338, Para. 0074, wherein the conditions correspond to parameter, Ball); 

a positive explanation indicating that the item is positively associated with a first characteristic that relates to a first preference of the user (Para. 0081, Ball), or a negative explanation indicating that the item is negatively associated with a second characteristic that relates to a second preference of the user (Para. 0082, Ball); 
selecting, by the device, a particular item from the plurality of items based on the plurality of explanation sets, wherein the particular item selected is associated with a particular explanation set of the plurality of explanation sets (Para. 0094-0095, Fig. 5A, and Para. 0116, wherein the method of the system ranking the comments corresponds to selecting by the device, Ball); and  44PATENT Docket No. 0095-0555 
transmitting, by the device and to the user device, information associated with the particular item selected, wherein the information includes the particular explanation set of the particular item selected (Fig. 7, step 790, Para. 0116, Ball).  
Regarding Claims 2, 9, and 10, Ball disclose a method wherein selecting the particular item comprises: 
generating a plurality of scores (Para. 0130, Ball), wherein a score of the plurality of scores relates to one item of the plurality of items (Para. 0127, Ball), wherein the score is a ratio of positive explanations to negative explanations associated with the one item (Para. 0087, and 0088, Ball); and 

Regarding Claims 3, 16, and 17, Ball disclose a method wherein the explanation set includes one or more positive explanations and one or more negative explanations (Para. 0102, wherein the comment with positive score corresponds to positive explanation and comment with negative score corresponds to negative explanations, Ball).
Regarding Claim 4, Ball disclose a method wherein the item is positively associated with the first characteristic when a first sentiment value for the first characteristic of the item indicates a positive sentiment, wherein the item is negatively associated with the second characteristic when a second sentiment value for the second characteristic of the item indicates a negative sentiment (Para. 0147, wherein the scale of comment corresponds to sentiment value as defined in Para. 0025 of the instant application’s specification, Ball).
Regarding Claims 5, 11, Ball disclose a method wherein the particular explanation set provides information that identifies one or more reasons that the particular item was selected (Para. 0188, Fig. 13, step 1318, wherein the interaction corresponds to information that identify a reason for the comment to be selected, Ball).
Regarding Claims 6, and 19, Ball disclose a method further comprising: 
determining the plurality of preferences associated with the user based on natural language processing of unstructured data associated with the user (Fig. 3, step 310, Para. 0069, Ball).  
Regarding Claims 7, and 20, Ball disclose a method wherein the request is an unstructured query (Fig. 3, step 310, Para. 0069, Ball), wherein the method further comprises: 

Regarding Claim 12, Ball disclose a device wherein the item is positively associated with the first characteristic when a first sentiment value for the first characteristic of the item indicates a positive sentiment, wherein the first sentiment value is a first aggregate sentiment value based on sentiment scoring of unstructured data relating to the first characteristic, and wherein the item is negatively associated with the second characteristic when a second sentiment value for the second characteristic of the item indicates a negative sentiment, wherein the second sentiment value is a second aggregate sentiment value based on sentiment scoring of unstructured data relating to the second characteristic (Para. 0147, wherein the scale of comment corresponds to sentiment value as defined in Para. 0025 of the instant application’s specification, Ball).
Regarding Claim 13, Ball disclose a device wherein the positive explanation indicates an association between the first preference of the user, the first characteristic of the item, and a first identifier that the item is positively associated with the first characteristic (Fig. 13, step 1320, Para. 0180, Ball), wherein the negative explanation indicates an association between the second preference of the user, the second characteristic of the item, and a second identifier that the item is negatively associated with the first characteristic (Fig. 13, step 1320, Para. 0181, Ball).
Regarding Claim 14, Ball disclose a device wherein the particular item is a first particular item, the information is first information, and the particular explanation set is a first particular explanation set (fig. 13, step 1320, Ball), wherein the one or more processors are further to: 
receive an update to the plurality of preferences; generate a plurality of updated explanation sets based on the update to the plurality of preferences (Para. 0060, Ball); 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ball et al. 20170139919 related to ranking and filtering comments based on fed interaction history.
Robinson et al, 9619483 related to ranking discussion forum threads.
Duault 20180033102 related to process for computing a score for a search engine used for accessing a database of real estate properties. 


  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013. The examiner can normally be reached 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        March 26, 2022